PROB 12A
(7/93)

                                 United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
Name of Offender: Richard LeBlanca                                                          Cr.: 10-00276-00 1
                                                                                             PACTS #: 57387

Name of Sentencing Judicial Officer:     THE HONORABLE WILLIAM H. WALLS
                                         SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09/13/2011

Original Offense:   Count One: Conspiracy to Obstruct Interstate Commerce by Armed Robbery, 18
                    U.S.C. § 1951(a)

Original Sentence: 87 months imprisonment, three years supervised release, $541,152.02 restitution, $100
special assessment

Special Conditions: No new debt

Type of Supervision: Supervised Release                           Date Supervision Commenced: 06/27/20 16

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

   1                   Failure to satisfy the restitution obligation.


U.S. Probation Officer Action:

The probation office recommends the offender’s case expire as scheduled since the restitution order remains
imposed as a final judgment. The offender understands he is to continue payments to the Clerk’s Office.
The Clerk’s Office and the Financial Litigation Unit of the United States Attorney’s Office are aware of the
offender’s expiration of supervised release and his instructions to continue payments.


                                                                    Respectfully submitted,

                                                                              AL O)atàuLInm

                                                                        By: Gisella M. Bassolino
                                                                             U.S. Probation Officer
                                                                        Date: 06/06/2019
                                                                                        Prob 12A—page2
                                                                                        Richard LeBlanca


  Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

F No Formal Court Action to be Taken at This Time
F Submit a Request for Modifying the Conditions or Term of Supervision
F ,Aubmit a Request for Warrant or Summons
   Other: Allow Supervised Release to Expire as Scheduled (as recommended by the Probation Office)




                                                                            Date
